Citation Nr: 1633861	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

In March 2009, the Veteran testified at an informal hearing before a Decision Review Officer.  

In May 2013 and July 2014, the Board remanded the claim for additional development.  In March 2015, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board's March 2015 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a stroke, including as due to service-connected disabilities and required medication, such as Vioxx.  

In a June 2016 Joint Motion, the parties found that the Board failed to provide an adequate reasons or bases for its findings that Veteran did not suffer from a stroke or its residuals.

The evidence of record reflects that in July 2009 and October 2009 the Veteran's private treating physician and a VA examiner indicated that the Veteran suffered from a stroke in 2005.  The July 2009 private physician opined that the Veteran's stroke was related to the Veteran's medication.  Conversely, the October 2009 VA examiner indicated that the Veteran's stroke was not related to Vioxx, as the Veteran had a stroke after Vioxx was discontinued and no longer on the market.  

In May 2013, the Board remanded the Veteran's claim for a VA examination to determine whether the Veteran has current residuals of a stroke, and if so, the etiology. 

In an October 2013 VA examination report, the VA examiner essentially found that the Veteran did not suffer from residuals of a stroke because the Veteran and his spouse denied that he had ever been diagnosed with a heart disability.     

In February 2014, the Board requested a medical expert opinion to determine the etiology of residuals of a stroke that was identified on VA examination in October 2009, and to comment on the effects of the Veteran's previously prescribed medication, Vioxx. 

In an April 2014 medical expert opinion, the physician stated that the Veteran stopped taking Vioxx in 2004.  The physician indicated that medication such as Vioxx (rofecoxib) increases the risk of a stroke.  The physician opined that the Veteran's stroke was "at least as likely as not the result of use of Vioxx (rofecoxib) and of service-connected hypertension."  

In July 2014, the Board, again, remanded the Veteran's claim to, among other things, obtain treatment records of the reported stroke from 2005. 

In the March 2015 Board decision, the Board found that the Veteran never had a stroke and does not have any residuals thereof.  In making this determination, the
Board relied on the October 2013 VA examiner's opinion finding it most probative because "this examination specifically looked for the presence of a stroke and its residuals instead of assuming that a stroke had occurred and that there were residuals." 

As such, the Board finds that the evidence of record is unclear whether the Veteran did in fact suffer from a stroke and whether he has current residuals thereof. Therefore, a remand is necessary to obtain a VA medical opinion from an appropriate physician. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims file to a VA cardiologist to obtain an opinion as to whether the Veteran suffered from a stroke, including any disability manifested by a stroke, and, if so, the etiology of such disability.  The need for an additional examination of the Veteran is left to the discretion of the VA cardiologist.

Following a review of the claims file, the cardiologist should clearly identify whether the Veteran suffered from a stroke, including any disability manifested by a stroke and then determine whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service-connected ulcerative colitis, or arthritis, including as due to his medication Vioxx.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.
In rendering the opinion above, the cardiologist should consider and address (i.) Dr. G.R. Weigle's July 2009 statement that the Veteran suffered from a stroke in 2005 and related to his medication Vioxx, (ii.) the Veteran's submitted statements asserting that he suffered from a stroke, (iii.) and the April 2014 expert medical opinion suggesting that the Veteran suffered from a stroke.  

A comprehensive rationale must be provided for the opinions rendered.  If the VA cardiologist cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


